Opinion by
Lawrence, J.
It was stipulated that the merchandise consists of sisal handbags similar in all material respects to those the subject of United States v. Goldberg & Seltzer, Inc. (36 C. C. P. A. 64, C. A. D. 399.) Upon the agreed statement of facts and following the cited authority the items of merchandise *124covered by protest 146207-K were held properly dutiable at 20 percent under paragraph 1023, as modified by T. D. 51802, and the items covered by protest 146589-K were held dutiable at 40 percent under said paragraph.